Citation Nr: 0127609	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis, to include the right foot and toe.

2.  Evaluation of service-connected degenerative arthritis, 
medial meniscus tear, right knee.

3.  Evaluation of service-connected lumbar spondylosis.

4.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R.         § 4.29 due to medical 
treatment from July 8, 1998 to April 27, 1999.

5.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 due to medical treatment for a right foot 
condition in December 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1975.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In July 1999, the RO granted service connection 
for degenerative arthritis, medial meniscus tear, right knee, 
and lumbar spondylosis, with each disability evaluated as 10 
percent disabling.  In February 2000, the RO denied a claim 
of entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 due to medical treatment from 
July 8, 1998 to April 27, 1999.  In January 2001, the RO 
denied a claim of entitlement to service connection for 
psoriatic arthritis, to include the right foot and toe, and a 
claim of entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30, based on medical treatment for a right foot 
condition in December 1999.  The veteran has appealed the 
issues of entitlement to higher evaluations for his 
degenerative arthritis, medial meniscus tear, right knee, and 
lumbar spondylosis,  service connection for psoriatic 
arthritis, to include the right foot and toe, and the denials 
of temporary total ratings under the provisions of 38 C.F.R. 
§§ 4.29 and 4.30.  

In July 2001, a hearing was held at the Los Angeles Regional 
Office before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

A VA treatment report shows that in August 1997, the veteran 
reported that he had filed a Workers' Compensation claim.  
Unfortunately, the pertinent records from this benefits claim 
have not been associated with the claims folder.  On remand, 
the RO should attempt to obtain the records from the 
veteran's Workers' Compensation claim.  In addition, in a 
letter, dated in February 2000, the veteran reported that he 
had been awarded disability benefits by the Social Security 
Administration (SSA).  However, the SSA's decision and 
supporting medical evidence is not currently associated with 
the claims file.  On remand, the RO should request the SSA's 
decision granting benefits, and all available supporting 
medical evidence.  See Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  Finally, a VA treatment report shows that in 
October 1998, the veteran reported that he had been awarded 
state vocational rehabilitation benefits.  However, the 
claims files do not currently contain any vocational 
rehabilitation records, and it does not appear that an effort 
has been made to obtain such records.  As there is a 
possibility that there are records of vocational 
rehabilitation that may be favorable to the veteran's claim 
which are not currently associated with the claims file, a 
remand is required for an attempt to obtain these records.  
See Moore v. Gober, 10 Vet. App. 436, 440 (1997).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  This duty may include providing a claimant with a 
medical examination.  See 38 U.S.C. § 5103A(d); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  

In this case, the veteran was afforded an examination in 
February 2001.  However, given the likelihood that VA will 
obtain additional medical evidence pertaining to the 
veteran's right knee and lumbar spine as a result of this 
remand, the Board has determined that the veteran should be 
scheduled for another examination of his right knee and 
lumbar spine.  The Board points out that in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) specifically 
pointed out that examinations must include consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45.  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his right knee and back 
which are not currently associated with 
the claims files.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  The RO should contact the Social 
Security Administration and request 
copies of any decisions awarding or 
denying benefits.  Any documentation 
obtained should be associated with the 
claims folders.  Supporting medical 
documentation utilized in rendering any 
decision relating to such benefits should 
also be obtained for inclusion in the 
veteran's claims folders.

3.  The RO should ask the veteran to 
provide the names and addresses of all 
offices through which he has received or 
applied for vocational rehabilitation.  
After obtaining any necessary 
authorizations, an attempt should be made 
to obtain these records and to associate 
them with the claims file.

4.  The RO should obtain contact the 
appropriate Workmen's' Compensation 
Bureau and obtain copies of any decision 
which granted or denied workmen's 
compensation benefits.  This request 
should include, but is not limited to, 
supporting medical documentation, 
recommendations for future 
examinations/evaluations, and indications 
regarding the duration of those payments.  
Those records should be associated with 
the claims folder.

5.  The RO should schedule the veteran 
for orthopedic examinations of his spine 
and right knee, to determine the degree 
of severity of his service-connected 
degenerative arthritis, medial meniscus 
tear, right knee, and lumbar spondylosis.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
affected joints should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims files, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.

6.  Thereafter, the RO should review the 
record, and determine whether entitlement 
to service connection for psoriatic 
arthritis, to include the right foot and 
toe, higher evaluations for degenerative 
arthritis, medial meniscus tear, right 
knee, and lumbar spondylosis, and 
temporary total ratings under the 
provisions of 38 C.F.R. §§ 4.29 
and/or 4.30 are in order.  If any of the 
decisions remain adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




